Citation Nr: 1533481	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for cause of death.

2. Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1954 to June 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The issue of service connection for cause of death is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2007, the RO denied the claim of entitlement to service connection for cause of death; the Appellant was notified of the decision and did not appeal the October 2007 decision to the Board.

2. Evidence received since the October 2007 rating decision raises a reasonable possibility of substantiating the claim of service connection for cause of death.


CONCLUSIONS OF LAW

1. The RO's October 2007 decision denying the claim of entitlement to service connection for cause of death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's claim of entitlement to service connection for cause of death has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2010, the RO reopened the Appellant's claim of entitlement to service connection for cause of death because the evidence submitted was new and material.  March 2010 Rating Decision.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In October 2007, the RO denied the Appellant's initial claim of entitlement to service connection for cause of death because the evidence of record did not establish that the Veteran's death related to active military service.  The Appellant was notified of the adverse outcome.  October 2007 Notification Letter.  She did not appeal the RO's decision and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

New evidence has been received since the October 2007 rating decision that is material to the Veteran's claim.  In November 2009, the Appellate submitted a statement from the physician who treated the Veteran for prostate cancer in 2005.  The physician's statement raises the possibility that the Veteran's fatal leukemia was part of a history of cancer illness and treatment.  See June 2005 Private Medical Records.  The new evidence raises a reasonable possibility of substantiating the claim of service connection for cause of death in that it suggests that the Veteran's fatal leukemia is related to a disease (prostate cancer) that is entitled to presumptive service connection and, more generally, that the Veteran suffered health problems due to in-service herbicide exposure.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of death.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service connection for cause of death is granted. 


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Appellant's claim requires further development before it can be reviewed on appeal.  See 38 C.F.R. § 3.159(c)(4)  (2013)

Service connection may be granted for the cause of a veteran's death by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection is established when an injury or disease that was incurred in active military service results in a current disability or when service aggravates a disability that pre-existed service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a) (2010). 

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013); see 38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2009).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Although VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) (2014) does not apply to DIC or cause-of-death claims, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Such an effort may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  38 U.S.C.A § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A § 5103A(a)(2).

The evidence of record raises a reasonable possibility that the Veteran's fatal leukemia is  related to in-service herbicide exposure or to the prostate cancer that was diagnosed in September 2004 and predated his leukemia (diagnosed in May 2006) by approximately eighteen months.  See May 2006 Private Medical Records; see also August 2008, March 2009, and November 2009 Statements.  Thus, REMAND is necessary to obtain a medical opinion as to whether the leukemia that caused the Veteran's death is  related to service, to include as due to prostate cancer that resulted (based on a presumption) from in-service herbicide exposure.

The case is REMANDED for the following actions:

1. Provide notice that meets the requirements established by Hupp v. Nicholson, 21 Vet. App. 342 (2007) in connection with claims for dependency and indemnity compensation (DIC).  The Hupp requirements are as follows: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2. Also provide notice as to the elements of service connection, secondary service connection, and service connection for diseases associated with exposure to certain herbicide agents.

3. Then, request that the Appellant identify and secure any relevant private treatment records (PMRs) that are not in the claims file.  Associate any records identified by the Appellant with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Appellant so that she can submit any copies in her possession.

4. After the above directives have been satisfied, obtain a medical opinion as to whether the leukemia that was the sole cause of the Veteran's death relates to service.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

The examiner must opine as to whether it is at least as likely as not that the Veteran's fatal leukemia was caused or aggravated by:

a. an injury or disease that was incurred in active military service;

b. in-service herbicide exposure during the Veteran's service in the Republic of Vietnam; or

c. prostate cancer that was diagnosed in September 2004, about eighteen months prior to the Veteran's diagnosis for leukemia.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


